Exhibit 10.1
 
 

 
DISTRIBUTION AGREEMENT

 
THIS AGREEMENT is entered into as of October, 1 2013, by and between Hangover
Joes Products Inc., (“Supplier”) Media2u . Co. Ltd. (“Distributor”), as follows:


WITNESSETH


WHEREAS Supplier produces and/or markets quality beverage alcohol products; and


WHEREAS, Distributor desires to distribute Supplier's products in the Territory
as set out below;


NOW, THEREFORE, for and in consideration of the mutual promises set forth below,
the parties agree as follows:


ARTICLE 1
DEFINITIONS


For the purposes of this Agreement


1.1
"Effective Date" means October 1st 2013.



1.2
"Expiration Date" means October 15, 2018, as it is extended pursuant to Section
2.2 hereof, subject to earlier termination as provided in this Agreement.



1.3
''Fiscal Year" means a year beginning January 1st and ending December 31st.



1.4
"Products" means, as of the Effective Date of this Agreement, the products
listed on Exhibit A to this Agreement, as may be amended pursuant to this
Agreement or by written agreement of the parties.

 
1.5
"Trademarks" means any and all registered or unregistered trademarks, service
marks, logos, designs, commercial symbols, and trade dress which are approved by
Supplier for use in connection with Products.



1.6
"Territory" means the country of Japan.



 
 
 

--------------------------------------------------------------------------------

 




ARTICLE 2
APPOINTMENT


2.1
Appointment of Distributor: Supplier hereby appoints Distributor as the
exclusive distributor of the Products in the Territory. All sales hereunder
shall be on Supplier's standard conditions of sale then in effect, except as
expressly provided otherwise in this Agreement. This appointment is pending
approval from Warner Bros. in executing a third party licensing agreement for
the Product and Territory with the Supplier and Distributor having the rights to
manufacture and distribute the product in the Territory.



2.2
Term of Appointment:  The Term of this Agreement shall be five (5) years
beginning on the Effective Date and expiring on the Expiration Date, unless
earlier terminated pursuant to this Agreement; provided, however that the Tem1
shall automatically be extended for an additional five (5) years unless either
party shall give the other party one (1) year prior written notice that the term
shall not so extend.  For the purposes of this Agreement, ''Term" shall include
the initial five (5) years of this Agreement and all extensions thereof until
this Agreement is terminated by written notice from one party to the other
pursuant to this Section 2.2 or earlier termination pursuant to this Agreement.



2.3
Additional Territory:



2.3.1 
Additional countries will be approved country by country by the Supplier pending
approval from Warner Bros.



 
ARTICLE 3
SALES OF PRODUCT TO DISTRIBUTOR


3.1 
Product Quantities: During the term of this Agreement, Supplier will sell to
Distributor and Distributor will buy from Supplier all of Products in such
quantities as are necessary to fill Distributors requirements to meet the demand
therefor in the Territory. Supplier acknowledges that in the normal course of
business an ''adequate inventory" by brand of Products as determined and
communicated by Distn1mtor is to be maintained to properly service retail
outlets in the Territory.

 


 
 

--------------------------------------------------------------------------------

 




3.2
Product Pricing: Prices for Products charged by Distributor to its customers are
in the sole discretion and unilateral judgment of Distributor. However, Supplier
shall have the right to suggest and recommend resale prices.



3.3
Purchase Quantities: Distributor agrees to purchase from Supplier a minimum of
1,008,000 bottles during the first year of the contract, 3,024,000 bottles
during the second year: of the contract and over 6,000,000 bottles during the
third of the contract and thereafter in following years. If the distributor does
not meet the minimum case purchases, the supplier may terminate the agreement
for cause.



ARTICLE 4
AGREEMENTS AND COVENANTS OF SUPPLIER


4.1 
New Products or Brands: Supplier agrees show new brands to the distributor from
time to time for possible inclusion of this distribution agreement.



ARTICLE 5
DISTRIBUTOR'S DUTIES


5.1 
Distribution Efforts: Distributor will be responsible for distribution of all
Products in the Territory.



5.2 
Distributor Reports: Sales and inventory records showing Distributor's Sales and
closing inventory of Products for the preceding month shall be made available to
Supplier not later than the tenth (10th) working day of the month following the
reporting period. In addition, when Supplier requests, Distributor shall make
available ill a timely manner reasonable marketing information, such as
distribution surveys, key account information and sales figures, account so1d
reports, and similar information relating to field activities in order for
Supplier to be fully informed of sales and depletions of Products in the
Territory. Supplier may, upon reasonable notice take a physical inventory of
Products stored in Distributors warehouses.



5.3 
Additional Duties: Distributor hereby agrees with Supplier that, in the
performance of this Agreement, it will:



5.3.1
own sufficient inventory of Products to meet expected demand, which may vary by
Product;



5.3.2 
handle Products carefully, to prevent damage or deterioration;

 
5.3.3
not alter, obscure or remove any markings or other indication of source or
origin which Supplier may place on Products;



5.3.4
not take any action which might reduce or impair the value or goodwill
associated with Products or their related Trademarks or copyrights;





 
 

--------------------------------------------------------------------------------

 
 
5.3.5 
notify Supplier of any infringement of any Trademark or copyrights and, at the
request of Supplier, provide reasonable assistance in defending against such
infringement at Supplier's expense;

 
5.3.6 
notify Supplier of any complaints from consumers related to Products; and

 
5.3.7
allow Supplier's market managers to work alongside Distributor's salesmen,
promoters, merchandisers, and representatives, and share customer and sales
information with Supplier.

 
ARTICLE 6
PRICES


6.1
Generally: Supplier shall sell and Distributor shall buy Products at prices
currently in effect in the Territory at the time of shipment. Supplier may,
however, in good faith, change its prices, in its sole discretion, from time to
time on 90 days' notice unless state law requires longer notice, except any
price change brought about by changes in taxation may be accomplished without
such notice.



6.2
Payment Terms: All invoices for Products shall be due and payable in advance of
shipment unless other payment terms are established and approved by Distributor.
In addition to any rights now or hereafter granted under applicable law or any
other agreement between the parties, and not by way of limitation of such
rights.



ARTICLE 7
TERMINATION


7.1
By Either Party: Either party may terminate this Agreement for the following
reasons upon 60 days' notice:

 
7.1.1
the appointment of a trustee, receiver or other similar custodian for all or any
part of the other party's property;


 
7.1.2 
insolvency of the other party;

 
7.1.3 
the filing of a petition by the other party or an answer, not denying
jurisdiction, in bankruptcy or under Chapter X or XI of the Federal Bankruptcy
Act or similar law, state or federal, whether now or later existing, or if such
a petition is filed against the other party and not vacated or stayed within 30
days;



7.1.4 
the making by the other party of an assignment for the benefit of creditors;




 
 
 

--------------------------------------------------------------------------------

 

 
7.1.5
an attachment of a material portion of the other party's property or the filing
of any similar process against it which is not discharged within 30 days;



7.1.6 
the loss by the other party of any federal, state, or local license required for
the performance of this Agreement, whether lost through revocation, failure to
renew, or suspension of more than 60 days which has a material adverse effect on
Distributor 's ability to perform its obligations under this agreement;



7.1.7 
the enactment of a law making the sale of Products illegal in the Territory; or



7.1.8 
the failure by either party to materially satisfy any of the material terms or
conditions of this Agreement and such failure continues unabated for sixty (60)
days after receipt of a written notice detailing the material term or terms not
complied with.



7.1.9
failure to meet minimum purchase requirements.



7.2
Post-termination Obligations: If the agreement is terminated, the distributor is
required to return all artwork, marketing material and discontinue companies use
of brand and trademarks on all websites and social media outlets of all kinds.

 
7.3
Reversion of Rights: Upon termination or expiration of this Agreement, all IP
Rights shall immediately revert to Supplier who shall be free to license others
to use such rights. Distributor shall then refrain from further use of the IP
Rights or any further reference to them, either directly or indirectly.



ARTICLE 8
INTELLECTUAL PROPERTY


8.1
Permitted Use: Supplier hereby grants Distributor a non-exclusive, royalty-free,
non-assignable right, without the right to grant such right to others, to use
the Hangover Joes Trademarks solely in connection with Distributor's sales of
Products and for no other purpose. The Hangover Movie Trademarks are property of
Warner Bros and can only be used by Distributor and Supplier if the proper
licensing agreement is put in p]ace with Warner Bros and Supplier and
Distributor. Distributor shall not use any of the Trademarks, or any portion
thereof, as part of a trade name, fictitious business name, or name of a
partnership or corporation without Supplier's prior permission. Distributor
shall not produce or authorize the production of any promotional merchandise or
point of sale/purchase materials bearing the Trademarks, such rights being
reserved solely to Supplier, unless otherwise permitted by Supplier.



8.2 
Modifications of the Trademarks: Distributor acknowledges that from time to time
and without notice to Distributor, it may be necessary or desirable for Supplier
to modify certain elements of the Trademarks used in connection with



 
 

--------------------------------------------------------------------------------

 


Products, to add elements to the Trademarks, or to discontinue use of some or
all of their elements. Accordingly, Supplier does not represent or warrant that
the Trademarks or any of their elements will be maintained or used in any
particular fashion.


8.3
Exclusive Property of Supplier. With respect to the Trademarks, and any other
intellectual/industrial property rights which Distributor may be permitted to
use (collectively the "IP Rights") including all rights therein and the good
will pertaining thereto. Distributor acknowledges and agrees as
follows:          ·



8.3.1
This Agreement shall in no way be construed as an assignment to Distributor of
any right, title and/or interest in and to the IP Rights. Distributor shall not
acquire property rights or any proprietary interest therein without Supplier's
prior written consent;

 
8.3.2
All goodwill arising out of the use of the Trademarks in the Territory shall
inure to the sole benefit of Supplier, or the respective owner of the Trademark
in question;



8.3.3
The IP Rights are the exclusive property of Supplier (or their respective owner)
and the Trademarks have acquired secondary meaning;



8.3.4
Distributor shall not challenge , attack or contest the ownership or validity of
Supplier's (or the applicable owner's) rights in the IP Rights or their·
respective applications or registrations;



8.3.5
Distributor shall not apply for, or be the assignee of, any industrial property
protection which would affect any of the ownership rights in the IP Rights, or
file any document with any governmental authority, or take any other action
which could affect the ownership of the IP Rights, or aid or abet anyone else in
doing so and



8.3.6
Distributor shall not commit any act or engage in any conduct which adversely
affects the IP Rights which Distributor is permitted to use, regardless of any
submission of ideas or related input by Distributor or its customers.

 
8.4
Infringement: Distributor shall use commercially reasonable efforts in detecting
possible infringements of Supplier's IP Rights and shall inform Supplier of any
known infringement Distributor agrees to assist Supplier, at Supplier's expense,
to the extent necessary to help Supplier protect its rights in the IP Rights. In
the event a third party infringes or threatens to infringe the IP Rights, or
asserts that such properties infringe upon such third party's rights, Supplier
shall have the sole right to take such action as it believes is necessary. All
costs and expenses. including attorneys' fees, incurred in connection any action
shall be paid by






 
 
 

--------------------------------------------------------------------------------

 
 
Supplier and Supplier shall be entitled to receive and retain all amounts
awarded, as damages, profits or otherwise in connection with such suits.
 


ARTICLE 9
REPRESENTATIONS, WARRANTIES, AND INDEMNIFICATION


9.1
Distributor Warranties: Distributor represents and warrants as follows:



 
9.1.1
Distributor shall comply with all laws, regulations and policies having the
force of law in the Territory applicable to the conduct of Distributor's
business pursuant to this Agreement.



9.1.2
Distributor shall not do (or allow to be done) any act or thing which in any way
may impair the owner's rights in or to the Trademarks-in particular, Distributor
will not represent that it has any right of ownership or title to the
Trademarks.



9.2
Supplier's Warranties: Supplier represents and warrants as follows:



9.2.1
Supplier shall maintain in full force and effect general liability insurance
with product-completed operations liability coverage in connection with the
purchase and resale of product s by Distributor, Distributor 's designees and
customers, in an amount of not less than one million dollars ($1,000,000) for a
single occurrence. Such insurance will list Distributor as an additional named
insured and shall also contain a· broad form vendor's endorsement, further
providing that Distributor shall be notified in writing of any cancellation,
expiration or non-renewal not less than thirty (30) days in advance by the
insurer. Supplier shall cause the insurer, on an annual basis, to send
Distributor certificates confirming such coverage.



9.2.2
Supplier shall comply with all laws, regulations and policies having the force
of law in the Territory applicable to the conduct of Supplier's business
pursuant to this Agreement.



9.2.3
The Products are fit for human consumption and comply with all applicable laws
and regulations, including, without limitation, laws and regulations applicable
to, or promulgated by, the United States Food and Drug Administration. The
Products provided to Distributor hereunder, including without limitation, the
containers and labels for such Products, are of a merchantable quality, fit for
their intended purpose and meet all applicable government standards in the
Territory .





 
 

--------------------------------------------------------------------------------

 


9.2.4
Supplier shall ensure that all shipments of the Products to Distributor are
prepared jn a manner suitable for transportation o Distributor and in accordance
with good industry practice.



9.3
Cross-indemnification:

 
9.3.1
By Supplier: Supplier agrees to indemnify, defend, and hold Distributor and each
of its direct and indirect parents, members; shareholders, subsidiaries, agents,
employees and affiliates (collectively, ''Distributor Affiliates") harmless from
any claim, suit, loss, damage, liability, or expense (including, without
limitation, court costs and reasonable fees of counsel and other experts)
(collectively "Losses") arising from or alleged by any third party to have
arisen from:

 
(a) any allegations asserted or demanded by third parties related to defects in
the design, manufacture, production , labeling, or packaging of the Products;


(b) any allegations asserted or demanded by third parties that the Trademarks
infringe a third party's intellectual property right;


(c) any negligent or intentional act or omission by Supplier; or


(d) any failure by Supplier to perform any other responsibility expressly
assigned to it by this Agreement. or any other breach of Supplier hereunder .


9.3.2
By Distributor:   Distributor agrees to indemnify, defend, and hold Supplier and
its shareholders, officers, directors. affiliates, agents, and employees
(collectively, ''Supplier Affi1iates'7) harmless from any tosses arising from or
alleged by any third party to have arisen from:



(a) any negligent or intentional act or omission by Distributor: or


(b) any failure by Distributor to perform any responsibility expressly assigned
to it by this Agreement , or any other breach of Distributor hereunder.


9.3.3 
Notice of Claims: Each party agrees to give prompt written notice to the other
of the occurrence of any event or the assertion of any claim by a third party
which might give rise to a claim under this Section.



9.4 
Supplier and Distributor Representations and Warranties.





 
 

--------------------------------------------------------------------------------

 
9.4.1
Each of Supplier and Distributor hereby represent and warrant to each other that
(i) such party has full power and all corporate and other authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby, and (ii) the execution and delivery of this Agreement, and the
performance of their respective obligations hereunder, will not violate,
conflict with, or result in the breach of. any terms of any currently effective
agreement to which such party is or was a party, or by which such party js or
was otherwise bound, including in the case of Supplier, any other distribution
agreements, whether written or oral, for the distribution of the Products in the
Territory.

 
9.4.2
The parties each acknowledge that the other party is entering into this
Agreement in reliance on, among other things, the representations and warranties
contained in this Article 9.



ARTICLE 10
CONFIDENTIALITY



10.1 
Confidential Information:



10.1.1 
the obligation of each party to protect Confidential Information (as defined
below)

 
10.1.2
of the other party shall survive the termination of this Agreement for one (1)
year following the effective date of termination. Each party shall keep
confidential and not disclose or reveal any Confidential Information provided to
it during the course of fulfilling its obligations under this Agreement other
than to those of its Representatives who need to know such information for the
purposes of this Agreement and whom such party will cause to observe the terms
of this Agreement and be liable for any breaches by such Representatives.
"Confidential Information'' includes, but is not limited to, all information
designated (in writing or orally) as ''confidential'' or "Proprietary" by the
disclosing party. A party may not disclose or reveal Confidential Information
provided to it by the other party except (i) as expressly required by law;
provided such party shall give the other party prompt advance written notice
thereof such that the other party has the opportunity to oppose such request,
seek a protective order or other appropriate remedy to protect its interest in
the Confidential Information; (ii) as necessary to enforce the terms of this
Agreement; (iii) as necessary to advise the parties ' respective legal,
accounting, and financial advisors; or (iv) with the express written consent of
the other party. Confidential Information does not include information which:
(i) was in the public domain or comes into the public domain other than as a
result of a breach of an obligation of confidentiality; (ii) was lawfully
obtained by a third party that was not under any obligation of confidentiality;
or (iii) was independently developed by such party without making use of any
such Confidential information.  For purposes of this Paragraph,







 
 

--------------------------------------------------------------------------------

 


"Representatives" means with respect to each party, such party's officers,
directors, employees, agent, attorneys and advisors .


10.1.2
The parties agree that all terms and conditions of this Agreement, all
information and data of either party, whether in written , oral or electronic
format, disclosed directly or indirectly , after the date this Agreement,
whether or not having independent material economic value, including, but not
limited to, financial information and data, marketing data or information,
pricing information or strategies, trade secrets, business strategies and
confidential business information that otherwise does not qualify as trade
secrets, and any other information concerning either party's actual or
anticipated business, research and development, as well as any modifications or
enhancements of any of the foregoing, will be considered Confidential
Information .



ARTICLE 11
MISCELLANEOUS


11.1
Governing Law:



11.1.1
This Agreement shall be construed and governed according to laws the State of
Colorado, United States of America.



11.1.2
Anything in this Agreement to the contrary notwithstanding this Agreement can
only be terminated pursuant to the provisions of the laws, rules and regulations
of the The United States of America. To the extent that this Agreement or the
terms and conditions contained herein is in contradiction with the laws, rules
and regulations of such state governing the sale of beverage alcohol products to
Distributor, then the terms of this Agreement are deemed modified to conform to
all said laws, rules and regulations of such state.



11.2
Arbitration: If the parties disagree as to any matter arising out of or relating
to this Agreement or the transactions contemplated by this Agreement. the
parties will promptly consult with one another in an effort to resolve the
disagreement. If such effort is unsuccessful, any controversy or claim arising
out of or relating to this Agreement, or the breach of this Agreement, will be
settled exclusively by arbitration in the city where Distributor 's principal
place of business is within the state where the Territory is located in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (subject to the provisions stated below). Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.  The arbitrator(s) will have the power to render equitable, as we11 as
other awards and relief.



 
 
 

--------------------------------------------------------------------------------

 




11.3
Counsel Fees: In an arbitration arising hereunder, each party shall bear its own
costs and fees. In any litigation arising hereunder to compel or enforce
arbitration, the prevailing party shall be entitled to recover its court costs
and reasonable attorney's fees from the other party.

 
11.4 
Force Majeure; Neither party sha11 be liable for failure to perform any
obligation of this Agreement which may arise as a result of strikes, trade
disputes, dec1ared wars, fires, floods, or other matters constituting force
majeure.



11.5 
Non-waiver: Any failure by any party to enforce at any time or for any period of
time any term or condition of this Agreement shall not be deemed a waiver of
such term or condition.



11.6
Assignment: Supplier may, with Distributor's prior written consent, assign its
rights or delegate its duties under this Agreement to any person, firm,
association, or corporation if such transferee shall agree in writing to assume
all Supplier's duties in this Agreement. Upon such assignment and assumption,
Supplier shall be under no further obligation under this Agreement, except for
any accrued liabilities. Distributor may assign its rights or delegate its
duties under this Agreement

 
11.7
Relationship between parties: This Agreement creates only a supplier·
distributor relationship between Supplier and Distributor. Distributor shall not
be deemed to be Supplier's agent, employee, partner, or joint venture partner
based on this Agreement's terms. Distributor is prohibited from representing
itself as Supplier's agent or as able to bind Supplier in any way.



11.8
Entire Agreement: Amendment: This Agreement represents the parties' entire
understanding with respect to its subject matter and supersedes and cancels all
prior written or oral contracts, agreements and understandings of the parties
with respect to it. This Agreement can be amended only in writing, and then only
if the amendment is executed by both parties.               ·



11.9
Headings: The use of titles and headings with reference to certain portions of
this Agreement are solely for the convenience of the reader and are of no legal
effect.

 
11.10
Notices: All notices, claims, requests , demands and other communications
hereunder will be in writing and will be deemed given if delivered by hand, if
mailed (by registered or certified mail, return receipt requested and postage
prepaid), if sent by reputable overnight courier service for next business day
delivery, or if sent by facsimile transmission , as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
 

if to Distributor:   
Media2u Co., Ltd .
ACE High-End Tower 9th Rm. 8 102
233, Gasandigital 1-ro, Geumcheon-gu, Seoul 153-803 KOREA
Attention: James Choi / Geoffrey Kim
      if to Supplier:   
Hangover Joes Products
9457 S. University Blvd
#349
Highland Ranch, CO 80126-4976
Attention: Michael Malm

 
or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith . Any such
communication will be effective (a) if given by facsimile transmission, when
transmitted to the applicable number specified in (or pursuant to) this Section
and an appropriate mechanical or voice confirmation is received. (b) if given by
United States mail , on the earlier of the date of receipt or the fifth day
after deposit in the mails, or (c) if given by any other means, on the date of
receipt.


11.11
Survival: The terms of this Agreement which are expressly or by implication to
continue in force notwithstanding its termination or expiration (from whatever
reason). will so continue in force.



11.12
Counterparts: This Agreement may be signed by each party upon a separate copy or
separate signature page, and any combination of separate copies signed by all
parties or including signature pages so signed will constitute a single
counterpart of this Agreement. This Agreement may be signed in any number of
counterparts; each of which will be deemed to be an original. but all of which
together will constitute one and the same agreement  It will not be necessary,
in proving this Agreement in any proceeding , to produce or account for more
than one counterpart of this Agreement. This Agreement will become effective
when one or more counterparts have been signed by each party, and delivered to
the other parties, respectively . Any party may deliver an executed copy of this
Agreement (and an executed copy of any documents contemplated by this Agreement)
by facsimile transmission to another party, and such delivery will have the same
force and effect as any other delivery of a manually signed copy of this
Agreement (or such other document).













[Signature Page Fo11ows]




 
 
 

--------------------------------------------------------------------------------

 

 
 
IN  WITNESS WHEREOF, witness the hands of the parties on the dates set out below
but effective as of the Effective Date.
 
 
HANGOVER JOES PRODUCTS INC.
 
    MEDIA2U., LTD  
/s/ Michael Malm
   
/s/ James Choi
 
Title:  VP
   
Title:  CEO
 
Date:  9/30/2013
   
Date:  10/03/2013
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Exhibit A
 
Products


Hangover Joes Recovery Shot


Cost:$ 20.40 (.85 a bottle) a case with a minimum order of 6,000 cases (1
container) per order plus direct licensing fees to Warner Bros as per the terms
of a the third party licensing agreement the Distributor and Supplier will be
entering into with Warner Bros .






Freight is paid by Distributor.




 